Citation Nr: 9933769	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
an osteotomy for hallux valgus of the left big toe, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on honorable active duty from February 
1951 to November 1952 and from November 1955 to November 
1958.

This appeal arose from an August 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed and continued 
by a rating action issued in July 1997.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

Additional issues will be subject to the attached remand.


FINDING OF FACT

There are no residuals of the service-connected left big toe 
osteotomy due to the left below knee amputation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected left big toe osteotomy residuals have 
not been met.  38 U.S.C.A. §§ 1155. 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Code 5280 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, a 10 percent disability 
evaluation is assigned for hallux valgus following surgery 
with resection of the metatarsal head or for severe hallux 
valgus if equivalent to amputation of the great toe.  
38 C.F.R. Part 4, Code 5280 (1999).

The veteran's service medical records had indicated that he 
had undergone an osteotomy of the left first metatarsal and a 
tenotomy abductor hallucis of the big toe for congenital 
hallux valgus.  He was originally granted service connection 
and assigned a noncompensable evaluation for the osteotomy 
residuals by a rating action issued in April 1969.  In 
November 1990, a rating action was issued which increased the 
disability evaluation to 10 percent, effective May 25, 1989.

The veteran was seen by VA on an outpatient basis on March 16 
and October 5, 1993 for callosities located beneath both 
forefeet with ulcerations.  No mention was made of the left 
great toe osteotomy.  He was then hospitalized at a VA 
facility between December 1994 and January 1995 for a 
diabetes check-up when a malodorous drainage from the left 
foot was noted.  The examination found that his left lower 
extremity was necrotic, with wet gangrene.  There were no 
palpable pulses.  It was felt that the best treatment was a 
left below knee amputation, which was carried out.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected left 
big toe osteotomy residuals is not warranted.  Further 
evaluation of these residuals has been rendered impossible by 
the left below knee amputation.  However, the records 
pertaining to that amputation had made no mention of the left 
great toe osteotomy residuals.  Therefore, based upon the 
available objective evidence, entitlement to an increased 
evaluation has not been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected left big toe osteotomy 
residuals.


ORDER

An increased evaluation for the service-connected left big 
toe osteotomy residuals is denied.



REMAND

A review of the record indicates that the RO denied secondary 
service connection for the left below knee amputation in a 
rating action issued in April 1996.  In June 1996, the 
veteran submitted a substantive appeal which expressed his 
disagreement with that decision.  Furthermore, the RO denied 
entitlement to service connection for a right shoulder 
disability pursuant to 38 U.S.C.A. § 1151 (West 1991) in 
January 1997.  The veteran disagreed with this action in a 
statement submitted in February 1997.  The RO failed to 
provide the veteran and his representative appropriate 
statements of the case pertaining to these issues.

According to Malincon v. West, 12 Vet. App. 238 (1999), when 
an issue has been denied by the RO and the appellant has 
submitted a notice of disagreement, the Board cannot state 
that the issue is not in appellate status, but must remand 
the issue to the RO for the issuance of a statement of the 
case.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should provide the veteran and 
his representative with appropriate 
statements of the case pertaining to the 
issues of entitlement to service 
connection for the left below knee 
amputation as secondary to the service-
connected left big toe osteotomy 
residuals and service connection for a 
right shoulder disability pursuant to 
38 U.S.C.A. § 1151 (West 1991).  The 
veteran and his representative should 
then be given the opportunity to respond.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







